UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1293



FRANKIE J. DEEL,

                                             Plaintiff - Appellant,

          versus

MICHAEL HOLLAND; MARTY D. HUDSON; ELLIOTT
SEGAL; JOSEPH J. STAHL, II, as Trustees of the
1974 Pension Plan, United Mine Workers of
America; UNITED MINE WORKERS OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James C. Turk, District Judge.
(CA-94-37-A)


Submitted:   August 15, 1996              Decided:   August 20, 1996

Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frankie J. Deel, Appellant Pro Se. Matilda Ann Brodnax, UNITED
MINE WORKERS OF AMERICA, Washington, D.C., for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order affirming

the denial of his request for disability retirement benefits from

the United Mine Workers of America 1974 Pension Trust. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Deel v. Holland, No. CA-94-37-A (W.D. Va. Feb. 6,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2